TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00246-CV


Best Buy Stores, Inc., through its assignees Paul Denucci, Rockey Piazza, and Linda Piazza,
                                          Appellant

                                                v.

Glenn Hegar, in His Capacity as Comptroller of Public Accounts of The State of Texas, and
    Ken Paxton, in His Capacity as Attorney General of The State of Texas, Appellees


              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-002623, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Best Buy Stores, Inc., through its assignees Paul Denucci, Rockey Piazza, and

Linda Piazza (collectively, the Assignees), appeals from the district court’s order granting the

Comptroller’s plea to the jurisdiction.1 We conclude that Best Buy lacks standing to bring its tax

refund suit—and accordingly that the Assignees lack standing to bring suit in its place—

and affirm.


                                       BACKGROUND

               In 2018, the Assignees sued the Comptroller in district court for a tax refund of

$9,130,865.86 plus interest under Chapter 112 of the Texas Tax Code and for “limited



       1
          For convenience, we use “Comptroller” to refer to both the Comptroller and the
Attorney General when describing procedural actions and filings in court.
declaratory findings.” The Comptroller responded with a plea to the jurisdiction. The following

background recital is taken from the facts alleged in the pleadings, construing the pleadings

liberally in favor of the plaintiffs; the relevant jurisdictional evidence submitted by the parties;

and our previous decisions related to this case to provide context to the dispute. See Texas Dep’t

of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226–27 (Tex. 2004) (describing scope of

review in appeal from district court’s denial of plea to jurisdiction); see also Assignees of Best

Buy v. Combs, 395 S.W.3d 847, 852–58 (Tex. App.—Austin 2013, pet. denied) (outlining earlier

procedural iteration of this dispute); Levy v. OfficeMax, Inc., 228 S.W.3d 846, 848–49 (Tex.

App.—Austin 2007, no pet.) (same).

               Between 1998 and 2007, Best Buy had a rebate program for certain goods Texas

customers purchased from Best Buy.          Pursuant to Best Buy’s rebate program, when the

customers submitted rebate forms, Best Buy provided a partial refund of the retail price but did

not refund any of the collected sales tax the customers paid on the full retail price. “[I]n the sales

tax context, tax is collected by a seller adding the sales tax to an initial sales price and then

charging that amount to the buyer as part of the new sales price,” and “a person who collects a

tax holds that money in trust for the State.” Combs v. Health Care Servs. Corp., 401 S.W.3d 623,

632–33 (Tex. 2013). “[W]hen such a tax is charged to a buyer, the buyer’s understanding is that

the portion of the sale attributed to tax will be paid to the government,” and “[t]he buyer also

knows that any profit the seller makes in the transaction is through the sales price alone.” Id. at

633. Best Buy remitted the collected taxes for the full retail price to the State.

               The Assignees filed suit individually and as a class action against Best Buy,

seeking a refund directly from Best Buy, but later amended their petition to seek an assignment

from Best Buy of the right to seek a tax refund from the Comptroller. See Levy, 228 S.W.3d at

                                                  2
848. Best Buy initially proposed a settlement to refund the sales tax to members of the class if

Best Buy could receive assurances of a credit for the refunds either by agreement with the

Comptroller or by declaratory judgment. Id. The Assignees then amended their petition to add

the Comptroller as a defendant, the Comptroller filed a plea to the jurisdiction, the district court

severed the individual claims and dismissed the class action claim to compel an assignment of

refund rights from Best Buy, and the Assignees appealed the dismissal.              Id. at 848–49.

Reversing the district court’s judgment and remanding the case, we held that the district court

had jurisdiction to consider the Assignees’ claims to compel Best Buy to assign its tax refund

rights and to certify a class, but we did not opine on the merits of those claims. Id. at 850–52 &

851 n.2.

               The Assignees and Best Buy then settled their case subject to a class fairness

hearing by agreeing that Best Buy would assign to the Assignees and individual class members

its right to bring a tax refund claim. See Assignees of Best Buy, 395 S.W.3d at 853–54. The

district court granted preliminary approval of the settlement, certified the class for settlement

purposes only, appointed class counsel, and granted class counsel the power of attorney to

represent the members in their individual claims against the Comptroller. Id. at 853–55. After

class counsel filed written claims with the Comptroller on behalf of the individual class

members, the Comptroller denied the refund claims, class counsel filed suit in district court, and

the district court granted the Comptroller’s plea to the jurisdiction for failure to exhaust

administrative remedies. Id. at 856–58. On appeal, we affirmed, holding that the district court

lacked jurisdiction to appoint the class counsel to represent the class members in the presentation

of their individual refund claims to the Comptroller, that the portions of the order purporting to

appoint class counsel as counsel for the individuals were void, and that the Assignees did not

                                                 3
properly exhaust their administrative remedies because class counsel lacked authority to file

individual refund claims on the class members’ behalf. Id. at 868–69.

               In 2016, the Assignees then dismissed Best Buy from the suit, “agree[ing],

considering the law of this case, that [the Assignees] have no basis for a claim for damages

against Best Buy.” Best Buy in turn agreed to an injunction compelling it to assign the class its

claims for a tax refund before the Comptroller. The Assignees and Best Buy filed an “Agreed

Final Injunction and Class Certification Order” (Agreed Order) in district court, which the

district court signed in July 2017.     The Agreed Order defined the class to include “[a]ll

individuals or entities who redeemed a mail-in, retailer rebate for a taxable purchase made from

Best Buy . . . where the purchase occurred on or after March 1, 1998 and before July 16, 2007”;

appointed class counsel; and ordered Best Buy to execute an assignment to the class of its right

to a tax refund. The Agreed Order also ordered “the Class to accept this assignment in lieu of

any sales tax refund paid directly by Best Buy, recognizing that the Class will attempt to recover

any sales taxes owed to the Class from the Comptroller,” and “the Class Counsel”—“[i]f the

Class succeeds and recovers money”—to “return to this Court with a proposal for distributing

that recovery, inclusive of distribution expenses and a request to recover Class Counsel’s fees

and expenses from the money recovered from the Comptroller.”

               In August 2017, Best Buy assigned its right to request a tax refund to the

Assignees “individually and on behalf of all others similarly situated,” and the Assignees

substituted in place of Best Buy as the claimants in the pending administrative hearing for the tax

refund. In April 2018, the Comptroller denied the tax refund claim, concluding that the Texas

Tax Code does not authorize a class to file a tax refund claim or give the Comptroller authority

to grant a class action refund claim. After the Comptroller denied the Assignees’ motion for

                                                4
rehearing, the Assignees brought the underlying suit in district court.          The Comptroller

responded with a plea to the jurisdiction, raising five grounds: (1) the Assignees’ claim for

declaratory relief seeks an impermissible redundant remedy, (2) the Assignees’ rehearing motion

failed to state any grounds of error that could result in their entitlement to a tax refund, (3) the

Assignees could not receive a refund because Best Buy never refunded the taxes to the customers

as required by Section 111.104(f) of the Texas Tax Code, (4) Best Buy had already assigned its

right to a tax refund prior to bringing the underlying administrative refund claim, and (5) the

Texas Tax Code does not provide for a class action tax refund suit. The district court granted the

plea, and the Assignees appealed from the dismissal.


                                           ANALYSIS

               On appeal, the Assignees raise four issues, one of which we consider dispositive:

whether the district court erred in dismissing the Assignees’ claims for lack of subject matter

jurisdiction, a question we review de novo.2 See Miranda, 133 S.W.3d at 225–29 (describing

standard). In response to this issue, the Comptroller argues that the district court did not err in

dismissing the plea, reasserting the argument that because Best Buy never refunded the sales tax

to the customers who paid the tax as required by Section 111.104(f), the district court lacked

subject matter jurisdiction over the Assignees’ suit. See Tex. Tax Code § 111.104(f) (“No taxes,

penalties, or interest may be refunded to a person who has collected the taxes from another


       2
          The other issues, which we do not consider, are: whether the Assignees are entitled to
the tax refund as a matter of law, whether the Comptroller can challenge a claimant’s claim
before the district court on grounds that the Comptroller did not raise during the administrative
hearing, and whether the Comptroller’s attempt to exercise a judicial function violates the Texas
Constitution’s separation of powers. We also do not address the trial court’s dismissal of the
claims for declaratory relief as the Assignees concede on appeal that any declaratory relief
is redundant.
                                                 5
person unless the person has refunded all the taxes and interest to the person from whom the

taxes were collected.”).

                We disagree, however, that Section 111.104(f) imposes a jurisdictional

requirement and provides a proper basis for affirming an order granting a plea to the jurisdiction.

The Legislature has expressly provided that “[s]tatutory prerequisites to a suit, including the

provision of notice, are jurisdictional requirements in all suits against a governmental entity.”

Tex. Gov’t Code § 311.034. But “the term ‘pre’ indicates the requirement must be met before

the lawsuit is filed.” Prairie View A&M Univ. v. Chatha, 381 S.W.3d 500, 512 (Tex. 2012); see

Roccaforte v. Jefferson County, 341 S.W.3d 919, 925 (Tex. 2011) (“Section 311.034 applies to

prerequisites to suit, not notice requirements that can be satisfied only after suit is filed.”). In

contrast, “the question whether a plaintiff has established his right ‘to go forward with [his] suit’

or ‘satisfied the requisites of a particular statute’ pertains ‘in reality to the right of the plaintiff to

relief rather than to the [subject matter] jurisdiction of the court to afford it.’” Pike v. Texas

EMC Mgmt., LLC, 610 S.W.3d 763, 774 (Tex. 2020) (quoting Dubai Petroleum Co. v. Kazi, 12

S.W.3d 71, 76–77 (Tex. 2000)). “We presume ‘that the Legislature did not intend to make the

[provision] jurisdictional[,] a presumption overcome only by clear legislative intent to the

contrary.’” Roccaforte, 341 S.W.3d at 925 (quoting City of DeSoto v. White, 288 S.W.3d 389,

394 (Tex. 2009)). Although other subsections of Section 111.104 show such “clear legislative

intent,” subsection (f) evinces no such intent. Rather, subsection (f) addresses the right to relief

and demonstrates an intent to bar recovery absent the “refund[ing of] all the taxes and interest to

the person from whom the taxes were collected.” Tex. Tax Code § 111.104(f). Accordingly,

lack of compliance with Section 111.104(f) is not a proper ground to affirm the trial court’s order

granting the Comptroller’s plea to the jurisdiction; while the provision may bar recovery on the

                                                    6
merits, it is not a jurisdictional prerequisite to suit. See Pike, 610 S.W.3d at 774 & n.6 (noting

that “statutory requirements and elements of a claim necessary to prevail on the merits are not

jurisdictional” and that “a plaintiff does not lack standing in its proper, jurisdictional sense

‘simply because he cannot prevail on the merits of his claim; he lacks standing [when] his claim

of injury is too slight for a court to afford redress’” (quoting Meyers v. JDC/Firethorne, Ltd.,

548 S.W.3d 477, 484–85 (Tex. 2018))).

               In discussing Section 111.104(f) on appeal, however, the Comptroller also briefly

identified a constitutional standing issue. See Texas Ass’n of Bus. v. Texas Air Control Bd.,

852 S.W.2d 440, 446 (Tex. 1993) (holding that standing requirement cannot be waived and may

be raised for first time on appeal). Pursuant to our authority, see Tex. R. App. P. 38.1(i),

.2(a)(1), .9(b); St. John Missionary Baptist Church v. Flakes, 595 S.W.3d 211, 216 (Tex. 2020)

(per curiam), we requested supplemental briefing addressing whether the Assignees satisfied

constitutional standing requirements.     The Comptroller argues that “Best Buy would have

constitutional standing for a refund suit only if it refunded its customers’ tax payments to them,

and to this date it has not done so”; “Best Buy lacks standing because it has not sustained a

concrete injury: it has not expended any of its own funds”; and “[b]ecause Best Buy has never

had constitutional standing to sue the Comptroller, and the [Assignees’] standing is dependent on

Best Buy’s, the [Assignees] lack standing to bring this suit.”         For the following reasons,

we agree.

               To provide some context, before 2003, the Assignees would have been able to

pursue a tax refund directly, without an assignment from Best Buy, and would have satisfied the

constitutional standing requirement in their individual capacity to bring a tax refund suit. At that

time, Section 111.104(b) provided, “A tax refund claim may be filed with the comptroller by the

                                                 7
person who paid the tax.” Fleming Foods of Tex., Inc. v. Rylander, 6 S.W.3d 278, 280 (Tex.

1999) (quoting former Tex. Tax Code § 111.104(b)). The Texas Supreme Court construed the

provision as “clearly and unambiguously” providing that customers who paid sales taxes may

“file for refunds of sales taxes even though the tax was collected by a vendor rather than paid

directly to the State” and “without first obtaining an assignment from the vendor who collected

and remitted the tax.” Id. at 279–80. In 2003, however, the Legislature amended Section

111.104(b) to its current form: “A tax refund claim may be filed with the comptroller only by

the person who directly paid the tax to this state or by the person’s attorney, assignee, or other

successor.” Levy, 228 S.W.3d at 850 (quoting Tex. Tax Code § 111.104(b)) (emphasis added).

In Levy, we construed the amended provision to preclude customers “from filing a refund claim

with the Comptroller as persons who did not pay the tax ‘directly’ to the state,” although we

noted that “the statute allows an assignee to file a refund claim with the Comptroller, even if the

assignee did not directly pay the tax to the state.” Id. But we did not consider whether an

assignee could bring a tax refund claim if the assignor did not refund some or “all the taxes and

interest to the person from whom the taxes were collected.” See Tex. Tax Code § 111.104(f).3


       3
          The Assignees argue that this Court’s statement in Levy v. OfficeMax, Inc. that the
taxpayers “may file a refund claim with the Comptroller once they have procured an assignment
from the Retailers,” 228 S.W.3d 846, 850 (Tex. App.—Austin 2007, no pet.), is “the law of this
case” and “firmly established these plaintiffs have standing.” But regarding constitutional
standing to file a refund claim under the Texas Tax Code as Best Buy’s assignees, this statement
in Levy is dicta, not “the law of this case.” See id. at 851 (noting that “appellants in this case
have not yet filed a refund claim under the tax code”). The statement was made in the context of
construing Section 111.104(b) as “preclud[ing] appellants from filing a refund claim with the
Comptroller as persons who did not pay the tax ‘directly’ to the state” and as “allow[ing] an
assignee to file a refund claim with the Comptroller, even if the assignee did not directly pay the
tax to the state.” Id. We did not address the question of whether the Assignees would have
standing to file a refund claim as Best Buy’s assignees; we were stating only that Section
111.104(b) did not preclude such a claim and that “an assignment of refund rights from the
Retailers” was “a necessary precursor to filing a refund claim with the Comptroller.” Id. at 852.
                                                8
               Although Section 111.104(f)’s requirement to refund “all the taxes and interest”

to recover on a tax refund claim is not jurisdictional, it nevertheless intimates the jurisdictional

issue of how a vendor would have constitutional standing if it has not refunded to its customers

any of the sales taxes it has remitted to the State. The standing requirement “derives from the

Texas Constitution’s separation of powers among the departments of government, which denies

the judiciary authority to decide issues in the abstract, and from the Open Courts provision,

which provides court access only to a ‘person for an injury done him,’” and a “court has no

jurisdiction over a claim made by a plaintiff without standing to assert it.” DaimlerChrysler

Corp. v. Inman, 252 S.W.3d 299, 304 (Tex. 2008) (citing Tex. Const. art. I, § 13). Standing is a

constitutional prerequisite to suit. Heckman v. Williamson County, 369 S.W.3d 137, 150 (Tex.

2012). “Under Texas law, as under federal law, the standing inquiry begins with the plaintiff’s

alleged injury.”   Id. at 155.   To satisfy the standing requirement, “[t]he plaintiff must be

personally injured—he must plead facts demonstrating that he, himself (rather than a third party

or the public at large), suffered the injury.” Id.; see DaimlerChrysler, 252 S.W.3d at 304 (“For

standing, a plaintiff must be personally aggrieved[.]”).

               The Assignees cannot rely on their own alleged injury to establish a personal

injury when they sued as assignees and not in their respective individual capacities.4 An

assignee stands in the shoes of the assignor; an assignee is not a party to the suit in an individual

capacity and may assert only those rights that the assignor could assert. See Southwestern Bell

Tel. Co. v. Marketing on Hold Inc., 308 S.W.3d 909, 916 (Tex. 2010) (noting that assignee “is

considered under the law to have suffered the same injury as the assignors and have the same


       4
           And, as we noted in Levy, the Assignees could not have brought a tax refund suit in
their individual capacities. 228 S.W.3d at 848–50.
                                                 9
ability to pursue the claims”); Gulf Ins. v. Burns Motors, Inc., 22 S.W.3d 417, 420 (Tex. 2000)

(“As assignee, Burns Motors stands in Nash’s shoes and may assert only those rights that Nash

himself could assert.”); John H. Carney & Assocs. v. Texas Prop. & Cas. Ins. Guar. Ass’n,

354 S.W.3d 843, 850 (Tex. App.—Austin 2011, pet. denied) (“An assignee ‘stands in the shoes’

of the assignor but acquires no greater right than the assignor possessed.”).

               We cannot conclude that the Assignees have pled facts that would establish

standing based on Best Buy’s being personally aggrieved or that there is any evidence in the

record of a personal injury to Best Buy. As Best Buy merely collected the sales tax from the

customers, “hold[ing] that money in trust for the State,” see Combs, 401 S.W.3d at 632–33, and

then remitted the sales tax to the State, Best Buy has not been personally aggrieved unless it has

refunded at least some of the sales tax to the customers, see Acme Iron & Metal Co. v. Republic

Waste Servs. of Tex., Ltd., No. 03-17-00664-CV, 2018 WL 6519581, at *3 (Tex. App.—Austin

Dec. 12, 2018, no pet.) (mem. op.) (noting that when plaintiffs have “suffered no damages,” they

have “no legally cognizable injury” and therefore “no standing”). And after reviewing the entire

record, the undisputed evidence shows that Best Buy has not been personally aggrieved. See

State v. Holland, 221 S.W.3d 639, 643 (Tex. 2007) (“[I]f the relevant undisputed evidence

negates jurisdiction, then the plea to the jurisdiction must be granted.” (citing Miranda,

133 S.W.3d at 227–28)); Texas Ass’n of Bus., 852 S.W.2d at 446 (“[W]hen a Texas appellate

court reviews the standing of a party sua sponte, it must construe the petition in favor of the

party, and if necessary, review the entire record to determine if any evidence supports

standing.”). The Agreed Order states that the Assignees accepted the assignment of Best Buy’s

right to bring a tax refund suit “in lieu of any sales tax refund paid directly by Best Buy.”

(Emphasis added.)

                                                10
               The Assignees argue that “[u]nder the statute governing taxes, Best Buy need not

be personally aggrieved to pursue its refund; it need only be a tax permitted seller.” But the

Texas Supreme Court has held that the Legislature cannot set a “lower” standard “than that set

by the general doctrine of standing” because “courts’ constitutional jurisdiction cannot be

enlarged by statute.” Finance Comm’n v. Norwood, 418 S.W.3d 566, 582 n.83 (Tex. 2013); see

In re Allcat Claims Serv., L.P., 356 S.W.3d 455, 462 (Tex. 2011) (orig. proceeding) (“If the grant

of jurisdiction . . . authorized in the statute exceeds the limits of Article V, Section 3(a), then we

simply exercise as much jurisdiction over the case as the Constitution allows[.]”); In re Lazy W

Dist. No. 1, 493 S.W.3d 538, 544 (Tex. 2016) (orig. proceeding) (“For the Legislature to attempt

to authorize a court to act without subject matter jurisdiction would violate the constitutional

separation of powers.”); McAllen Med. Ctr., Inc. v. Cortez, 66 S.W.3d 227, 231 (Tex. 2001)

(“But the interlocutory appeal statute does not supplant the constitutional requirement that the

court of appeals have subject-matter jurisdiction, and both ripeness and standing are necessary

components of that jurisdiction.”); In re LoneStar Logo & Signs, LLC, 552 S.W.3d 342, 350–51

(Tex. App.—Austin 2018, orig. proceeding) (“We are to presume that the Legislature codified its

statutory versions of ‘derivative action[s]’ . . . without intending to stretch statutory standing so

far as to potentially implicate justiciability concerns.”); Texas Quarter Horse Ass’n v. American

Legion Dep’t of Tex., 496 S.W.3d 175, 185 (Tex. App.—Austin 2016, no pet.) (“We must

instead construe ‘party’ in section 2001.901 to extend no farther than what the Texas

Constitution allows—to presume or incorporate the jurisdictional requirement that the ‘party’

possess a justiciable interest and standing to appeal.”). Thus, whether Best Buy has statutory

standing does not resolve the issue of whether it has constitutional standing.5

       5
           In the context of taxpayer suits for injunctive relief, the Texas Supreme Court has
                                                 11
               We recognize the implications of our holding: Best Buy has not been personally

injured and therefore does not have constitutional standing until it has refunded at least some of

the taxes to its customers, but the Texas Tax Code permits it as the person who “directly” paid


recognized that the Legislature may “[w]ithin constitutional bounds . . . grant a right to a citizen
or to a taxpayer to bring an action against a public body . . . without proof of particular or
pecuniary damage peculiar to the person bringing the suit.” Scott v. Board of Adjustment,
405 S.W.2d 55, 56 (Tex. 1966) (holding taxpayers had standing to bring injunction proceeding
against city and other entities); see Spence v. Fenchler, 180 S.W. 597, 609 (Tex. 1915)
(concluding plaintiff did not have to show particular interest or damage when statute authorized
“any citizen” to bring action to enjoin operation of bawdyhouse); see also Grossman v. Wolfe,
578 S.W.3d 250, 257 n.4 (Tex. App.—Austin 2019, pet. denied) (relying on Scott and Spence but
questioning their continued status by noting that United States Supreme Court in Lujan has held
that general standing rules apply “regardless of an express statutory-standing provision” and that
Texas Supreme Court “frequently cites to Lujan for standing principles” although “it has done so
in cases that did not involve statutorily created standing” (citing Lujan v. Defenders of Wildlife,
504 U.S. 555, 571–78 (1992))). The Scott rule is also similar to “a narrow, judicially-created
exception” for taxpayer standing: “a taxpayer has standing to sue to enjoin the illegal
expenditure of public funds, and need not demonstrate a particularized injury.” Andrade
v. Venable, 372 S.W.3d 134, 137 (Tex. 2012) (per curiam). Finally, the Texas Supreme Court
has implied in dicta that the Legislature may bestow standing on an individual without that
individual having satisfied the general requirements for standing. See, e.g., Jefferson County
v. Jefferson Cnty. Constables Ass’n, 546 S.W.3d 661, 666 (Tex. 2018) (“Generally, unless
standing is conferred by statute, a plaintiff must demonstrate that he or she possesses an interest
in a conflict distinct from that of the general public, such that the defendant’s actions have
caused the plaintiff some particular injury.” (quoting Sneed v. Webre, 465 S.W.3d 169, 180 (Tex.
2015))); Hunt v. Bass, 664 S.W.2d 323, 324 (Tex. 1984) (“This general rule of standing is
applied in all cases absent a statutory exception to the contrary.”); see also Grossman,
578 S.W.3d at 256–57 (collecting cases). It is difficult to reconcile these cases with the
established principle that the Legislature cannot set a “lower” standard “than that set by the
general doctrine of standing” because “courts’ constitutional jurisdiction cannot be enlarged by
statute.” Finance Comm’n v. Norwood, 418 S.W.3d 566, 582 n.83 (Tex. 2013). However, Scott
expressly recognized that statutory standing must be “[w]ithin constitutional bounds.”
405 S.W.2d at 56. And the Comptroller argues, “When the Legislature confers citizen standing,
it waives the requirement that an injury be particularized, that is, distinct from the injury to the
general public, but the Legislature does not waive the requirement that the plaintiff suffer any
injury at all.” To the extent the line of cases stemming from Scott and Spence remains binding
law providing an exception from the constitutional standing requirements, the line of cases can
be distinguished as concerning taxpayer and citizen suits for injunctions for which there is a
general injury but perhaps not proof of a particular injury, which is unlike the claim for a tax
refund here where the injury is distinctly personal. We therefore conclude, consistent with
Norwood, that the statutory grant to bring a tax refund suit does not set a “lower” standard “than
that set by the general doctrine of standing.” 418 S.W.3d at 582 n.83.
                                                12
the sales taxes to the State to file a tax refund claim (although it cannot recover until it has

refunded all taxes and interests); the Assignees have alleged individual injuries that potentially

could be redressed by a tax refund, but the Texas Tax Code prohibits a tax refund claim in their

individual capacities when they did not “directly” pay the sales tax to the State; and the Texas

Tax Code permits Best Buy to assign its claims to the Assignees, but the Assignees may rely

only on an injury to Best Buy to establish standing. The Legislature chose to amend Section

111.104(b) to permit the filing of a tax refund claim by a person who “directly” paid the tax to

the State but not by a person who paid sales tax to a vendor who remitted the tax to the State. It

is not our province to evaluate the wisdom of the Legislature’s choice in enacting policies; our

duty is to apply the law as written. See Creative Oil & Gas, LLC v. Lona Hills Ranch, LLC,

591 S.W.3d 127, 133 (Tex. 2019) (“It is not the Court’s task to choose between competing

policies addressed by legislative drafting. We apply the mandates in the statute as written.”

(quoting In re Texas Dep’t of Fam. & Protective Servs., 210 S.W.3d 609, 614 (Tex. 2006) (orig.

proceeding))). As the law is currently written and given the constitutional standing requirements

to bring suit, we cannot conclude on this record that the Assignees have constitutional standing

as Best Buy’s assignees to bring Best Buy’s tax refund claim. For these reasons, we overrule the

Assignees’ first issue. Because this issue is dispositive of the appeal, we do not consider the

Assignees’ other issues.


                                        CONCLUSION

               We affirm the trial court’s judgment granting the Comptroller’s plea to the

jurisdiction and dismissing the case.




                                               13
                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: April 16, 2021




                                              14